Citation Nr: 9926288	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1962.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
50 percent disabling was denied for schizophrenia.  Pursuant 
to an October 1995 rating decision, the evaluation for 
schizophrenia was increased to 70 percent disabling, and the 
veteran has indicated his continued disagreement with this 
evaluation.  

In May 1997, the Board remanded this claim to the RO for 
further evidentiary development, to include a new VA 
psychiatric examination and adjudication in light of recently 
revised rating criteria.  On review of the claims folder, the 
Board is satisfied that the specified development has been 
completed.  

The Board notes that entitlement to a total rating based on 
individual unemployability was denied by the RO in an April 
1999 rating decision.  It appears that the veteran's 
representative has disagreed with that decision in an August 
1999 statement, and thus, that issue claim is referred to the 
RO for appropriate action.  

The record does not show that the RO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating.  The United States Court of Veterans 
Appeals (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  The Court has also held that 
§ 3.321(b)(1) does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation (see Bagwell v. Brown, 
9 Vet.App. 337 (1996)), and that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  (see Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995)).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.


FINDING OF FACT

At the time of the most recent VA examination, the veteran 
was alert and oriented, speech was clear and goal directed 
with no flights of ideas or looseness of association, and 
there were no suicidal or homicidal ideations and no auditory 
or visual hallucinations or delusions.  The examiner assigned 
a GAF of 55 and it was noted that the veteran had been able 
to work steadily for most of his adult life, he had a 
marriage with a reasonable relationship, and he occasionally 
goes out of the house to bowl.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 70 
percent disabling have not been met for schizophrenia.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
veteran has not alleged, and the record does not indicate, 
the need to obtain any pertinent records which have not 
already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show that in October 1962, the 
veteran was treated for an episode of disorientation and 
confusion.  A diagnosis of DU encephalitis, psychotic 
episode, is shown.  Following observation, he was diagnosed 
with schizophrenic reaction, N.E.C. (acute, manifested by 
confusion, ideas of reference, elation, and excitement, 
agitation, hallucinations, and delusions).  In December 1962, 
a medical board rendered a diagnosis of schizoid personality, 
characterized by the medical board as a long-standing 
personality disorder.  

In 1964, the veteran was hospitalized by VA for the purpose 
of clarifying his psychiatric diagnosis, and he was diagnosed 
with schizophrenic reaction, undifferentiated type, in 
partial remission, manifested by disturbed interpersonal 
relationship, psycho-sexual difficulties, feelings of 
inferiority and anxiety, functioning below capacity, and 
psychotic episodes.  

In August 1964, service connection was granted for 
schizophrenic reaction, undifferentiated type.  In a November 
1965, the psychiatric diagnosis for rating purposes was 
changed to schizophrenic reaction, paranoid type.  The 
veteran underwent VA inpatient treatment for this diagnosis 
in November 1978, December 1978, and April 1980.

In July 1994, the veteran was hospitalized by VA with 
complaints of lack of sleep, difficulty in concentration, and 
decreased energy with a history of suicidal ideations.  He 
gave a history of 30 years of alcohol abuse in remission for 
the past 2 years.  On mental status examination, speech was 
clear and monotonous and there were no flight of ideas, 
delusional thoughts, or hallucinations.  Affect was flat with 
a depressed mood.  Short and long term memory were impaired, 
judgment was good, and insight was poor.  Diagnoses were as 
follows:  Axis I, depression and ethanol dependence, in 
remission; Axis II, unspecified; Axis III, impotence and 
emphysema; and Axis IV, recently married.  

In September 1994, the veteran was hospitalized by VA with 
complaints of sleep and concentration difficulties.  The 
following diagnoses are shown:  Axis I, depression, not 
otherwise specified; Axis II, alcohol dependency, in 
remission; Axis III, impotence and emphysema; Axis IV, sexual 
dysfunction and recent marriage, and Axis V, a Global 
Assessment of Functioning (GAF) score of 70 was assigned.  

In December 1994, the veteran was again hospitalized by VA on 
referral from another facility due to exhibition of bizarre 
behavior.  Mental status examination revealed psychomotor 
agitation, speech that was pressured and loud, and flight of 
ideas.  He was circumstantial and tangential, irritable and 
grandiose, and was unable to sit still.  With treatment, he 
stabilized and became very pleasant and cooperative.  On 
discharge, he was oriented to all spheres.  A primary 
diagnosis of treated manic psychosis was provided.  

In a June 1995 statement, the veteran indicated that his 
doctor requested that he stop working after the last 
hospitalization.  He reported that while under stress, he 
cannot concentrate, becomes confused, stops sleeping, and 
thinks the same thoughts over and over.  He noted that he 
becomes anxious and overwhelmed, frets over everything, feels 
unsure of himself, has difficulty talking to others, and that 
he likes staying at home but that his social worker had 
recommended a day program.  

Outpatient treatment records, dated in 1995, show that the 
veteran was seen by VA with symptoms of sleep disturbance, 
confusion, isolation, and difficulties with stress, with an 
assessment of schizophrenia, chronic paranoid type.  
Additional symptomatology included impairment in his 
concentration, attention, and the ability to focus.  He 
attended group therapy regularly.  An assessment of alcohol 
abuse, in remission, is shown, and he was assisted by the 
Social Work Service in pursuing his Social Security 
disability and VA claims.  

An August 1995 mental health progress note shows that his 
condition was unimproved.  He was confused and withdrawn with 
poor verbal production.  In addition, he could not make any 
decisions, was unable to perform tasks, and could not be 
exposed at all to stress or pressure.  He did not relate to 
people and thinking process was slow.  Judgment was poor and 
he was not considered able to work.  On objective 
examination, psychomotor activity was retarded, affect was 
blunted, and mood was rather depressed.  Reality testing was 
intact and there was no evidence of loosening of 
associations.  Recent memory was partially impaired, 
concentration span was poor, and insight and judgment were 
partially impaired.  Assessments included alcohol abuse in 
remission and schizophrenia, chronic paranoid type.  

In August 1995, the veteran was afforded a local hearing at 
the St. Petersburg RO.  He testified that his history of 3 VA 
hospitalizations in 1994 was brought on due to employment 
difficulties, as he was too shaky to do his job, he could not 
function properly at work, and he was experiencing anxiety 
over a job change.  According to the veteran, he had retired 
in April 1995 and prior to that time he was employed as a 
custodial supervisor at the Fort Lauderdale Airport.  He 
noted that he had been granted Social Security disability 
benefits due to emotional and mental problems, and he 
testified that he had not used alcohol for 3 years.  He also 
indicated that he attended group and occupational therapy at 
VA three days a week, in addition to seeing his social worker 
once every two weeks.  

In September 1995, the veteran was afforded a VA mental 
disorders examination.  He indicated that he had worked as a 
custodial supervisor for a period of 17 years in Fort 
Lauderdale.  On mental status examination, he was alert and 
oriented to person, place, and time with poor eye contact.  
Speech was slow and monotone.  He was well groomed and 
readily engaged in conversation.  He denied auditory or 
visual hallucinations and suicidal or homicidal ideations.  
Insight and judgment were good and mood was anhedonic.  
Affect was flat, and he scored 30/30 on the Folstein's mini 
mental status examination despite the fact that he had very 
decreased concentration.  He stated that he was eating and 
sleeping well.  Energy level was slow with some psychomotor 
retardation.  It was noted that the veteran had a diagnosis 
of schizophrenia, chronic paranoid type, and that he had 
presented with psychomotor retardation and many of the 
negativistic signs associated with a diagnosis of 
schizophrenia.  He was declared competent for VA fiscal 
purposes.  

In an October 1995 rating decision, an increased evaluation 
of 70 percent disabling was granted for schizophrenia under 
Diagnostic Code 9203.  

In July 1997, the veteran was afforded a new VA psychiatric 
examination pursuant to the Board's May 1997 remand.  It was 
noted that he lived with his wife.  The veteran indicated 
that he was not outgoing and he stayed around the house and 
worked on his home.  He stated that he sometimes goes bowling 
and he likes to go to the Moose Lodge.  He denied current 
depressive, psychotic, or manic symptoms.  

On mental status examination, he was alert and oriented times 
3.  He was a well-developed, well-nourished white male with a 
slightly disheveled appearance.  He was casually dressed, 
made good eye contact, and appeared to be in no apparent 
distress.  Affect was constricted and mood was congruent.  
Speech was monotone, clear, slightly slow, and goal directed, 
with no flights of ideas or looseness of association.  There 
were no suicidal or homicidal ideations and no auditory or 
visual hallucinations or delusions.  

The veteran was able to recall 2 out of 3 objects in 5 
minutes.  He was able to spell the word "world" forwards, 
and he spelled "world" backwards as "drow," then "dlow," 
then "dlorw."  He was able to recall 3 out of 5 past 
presidents, although he initially thought that Carter was the 
current president.  Insight and judgment were fair, and 
proverb interpretations were mostly abstract.  Serial 3s were 
as follows:  20, 17, 11, 7, 3, 0.  The examiner provided the 
following diagnoses:  Axis I, schizo-affective disorder; Axis 
II, deferred; Axis III, emphysema; Axis IV, social isolation; 
and Axis V, a GAF of 55.  

The examiner commented that the veteran currently presented 
with few complaints, and he had recalled a history of hearing 
voices and paranoia.  It was noted that the hospital records 
indicated that he had presented with both psychotic and 
depressive/manic symptoms.  Currently, his affect was 
blunted, he spoke in a monotone voice, concentration was poor 
as evident in higher cortical function testing, and insight 
was fair.  In the examiner's opinion, his current 
presentation was most consistent with a diagnosis of 
schizophrenia as he presented primarily with negative 
symptoms in that he stays to himself, has little motivation, 
and is socially withdrawn.  However, previous records 
indicated an affective component surrounding his needs for 
hospitalizations and for these reasons, it was the best 
opinion of the examiner that the veteran suffered from 
schizoaffective disorder.  

The examiner noted that despite this illness, the veteran had 
been able to work steadily for most of his adult life, and he 
had a marriage with a reasonable relationship.  He 
occasionally goes out of the house to bowl and he works 
around the house.  For these reasons, the GAF of 
approximately 55 was assigned.  The veteran was considered 
competent to handle funds.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998). 

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the capacity for 
adjustment during periods of remission.  Evaluations shall be 
assigned on evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126 (1998).

The Board notes that during the pendency of this appeal, the 
rating criteria for psychotic disorders was changed, 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies. Karnas v. Derwinski, 1 Vet. App. 308, 312 
(1991).  The record indicates that the RO has evaluated the 
veteran's claim under both the old criteria (see June 1995 
Statement of the Case) and the new rating criteria. (see 
April 1999 Statement of the Case).  The Board has also 
considered both the old and the new rating criteria in 
adjudication of the claim on appeal.

Diagnostic Code 9203 pertains to evaluation of schizophrenia, 
paranoid type, which is rated according to the General Rating 
Criteria for Mental Disorders.  Under the previously 
effective rating criteria, a 70 percent rating is assigned 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity or 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and a demonstrable inability to obtain or 
retain employment. 

Under the new rating criteria, a 70 percent disability 
evaluation is provided where there is objective evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

The new schedular criteria provide a 100 percent disability 
evaluation where there is objective evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Having reviewed the evidence of record, the Board has 
concluded that the available evidence does not support the 
assignment of an evaluation in excess of 70 percent disabling 
for schizophrenia under any of the pertinent diagnostic 
criteria.  At the time of the 1995 VA examination, the 
veteran was alert, oriented, and well-groomed; insight and 
judgment were good; and he denied auditory or visual 
hallucinations and suicidal or homicidal ideations.  At the 
time of the 1997 examination, insight and judgment were fair, 
he made good eye contact, and speech was goal directed with 
no flights of ideas or looseness of associations.  There were 
no suicidal or homicidal ideations and no auditory or visual 
hallucinations or delusions, and the examiner assigned a GAF 
of 55, which equates to moderate symptoms or moderate 
difficulty in social, occupational, and school functioning.  

The 1997 VA examiner commented that the veteran had a 
marriage with a reasonable relationship, and he occasionally 
goes out of the house to bowl and he works around the house.  
In addition, the veteran has noted that that he likes to go 
to the local Moose Lodge.  Furthermore, the recent VA 
outpatient treatment records (see August 1995 mental health 
clinic note) show that while the veteran exhibited 
significant impairment as a result of his mental disability, 
reality testing was intact and there was no evidence of 
loosening of associations.  

Thus, the evidence does not indicate that schizophrenia is 
currently productive of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, to 
include a profound retreat from mature behavior or disturbed 
thoughts or behavioral processes associated with almost all 
daily activities.  Furthermore, the evidence indicates that 
the veteran was employed as a custodial supervisor in Fort 
Lauderdale for a 17 year period prior to his retirement in 
1995, and a GAF of 55 was assigned to reflect only moderate 
impairment in occupational and social functioning.  In the 
Board's view, the evidence does not demonstrate that the 
veteran's schizophrenia and its associated symptomatology 
would totally preclude him from obtaining or retaining 
employment in some capacity.  Therefore, the evidence does 
not demonstrate symptomatology of the type or severity which 
is contemplated for an evaluation of 100 percent disabling 
under the old criteria for evaluation of mental disorders.  

Likewise, the objective evidence shown on VA examination and 
by the outpatient records is not indicative of total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, the inability to perform 
the activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or his own 
name.  In addition, the evidence shows that the veteran is 
able to function in his marriage and by participating in his 
some therapeutic and social activities.  Thus, the objective 
evidence does not indicate that schizophrenia affects the 
veteran's functioning to the degree that is contemplated for 
a 100 percent evaluation under the new rating criteria 
pertaining to mental disorders.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 70 percent disabling is warranted 
for schizophrenia under either the old or the new rating 
criteria pertaining to mental disorders.  As such, the 
schedular criteria for an increased evaluation have not been 
met, and the veteran's claim is denied.  


ORDER

An evaluation in excess of 70 percent disabling is denied for 
schizophrenia.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

